DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 17/010,837, Overhead Shower Connector Structure, filed on September 30, 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,347,208 to Quinn et al, hereinafter, Quinn.  Quinn discloses an overhead shower connector structure (100), comprising an overhead shower connector (118), a connecting rod assembly (116), and a bracket (110); the bracket being connected with the overhead shower connector through the connecting rod assembly; wherein a hollow ball joint (126) is formed on the overhead shower connector; wherein the bracket is rotatable relative to the overhead shower connector; wherein an outer side wall of the bracket is formed with an opening; wherein one end of the opening has a width greater than that of another end of the opening; and wherein the bracket is rotatable relative to the overhead shower connector.
Allowable Subject Matter
Claims 4-8 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 10,704,240 to Lin et al. is directed to hanging connection sliding base having a sliding base body, a rod body, an elastic element and a lever.  U.S. Patent Application Publication No. 2020/0061641 to Soetaert et al. is directed to a showerhead having a showerhead connector with a pivot member connecting end.  U.S. Patent No. 9,149,826 to Vartanian et al. is directed to a mounting system for a shower head including a mounting bracket mounted to a pipe passing through a shower wall.  U.S. Patent No. 8,292,201 to Patterson et al. is directed to an adjustable shower saddle that connecting a water supply to a shower.  U.S. Patent No. 8,028,935 to Leber is directed to showerhead having a flow control device.  U.S. Patent No. 7,966,677 to Miller et al. is directed to an adjustable mount for a showerhead.  U.S. Patent No. 6,024,331 to Bischoff is directed a holder bracket for securing a hand shower to a stationary rod.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            October 17, 2022